                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:19–HC–2281–BR


UNITED STATES OF AMERICA,                   )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )                ORDER
                                            )
RYAN MATTHEW SUMMERS,                       )
                                            )
              Respondent.                   )

       This matter is before the court on the government’s motion to hold this case in abeyance

pending disposition of United States v. Wayda, No. 19-7754, by the Fourth Circuit Court of

Appeals. (DE # 9.) Respondent objects to the motion. (Id. at 4.) Upon reviewing the order, and

subsequent appeal in Wayda, the motion is GRANTED. The Clerk is DIRECTED to terminate

the 24 February 2020 hearing and hold all deadlines in abeyance. Within 10 days of the Fourth

Circuit Court of Appeals’ decision in Wayda, the parties are DIRECTED to file supplemental

briefs regarding respondent’s motion to dismiss.

       This 11 February 2020.




                                            __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge
